IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 33 EAL 2018
                                           :
                    Respondent             :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Judgment Order of
             v.                            :   the Superior Court at No. 2183 EDA
                                           :   2016 entered on December 21, 2017,
                                           :   vacating and remanding the Order
KRISTEN HORN,                              :   of the Philadelphia County Court of
                                           :   Common Pleas at No. CP-51-CR-
                    Petitioner             :   0012270-2015 entered on June 10,
                                           :   2016


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED, the decision of the Superior Court is REVERSED, and the order of the Court

of Common Pleas is REINSTATED in accordance with this Court’s opinion in

Commonwealth v. Perfetto, 7 EAP 2018.